Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST BANCORP ANNOUNCES APPROVAL OF PARTICIPATION IN U.S. TREASURY CAPITAL PURCHASE PROGRAM MEDFORD, OR  January 26, 2009  Jim Ford, President & Chief Executive Officer of PremierWest Bancorp (NASDAQ  PRWT) announced this morning that the U.S. Department of Treasury has provided preliminary approval of PremierWests participation in the Capital Purchase Program up to $41 million. In announcing approval, Mr. Ford added, This is another indication that PremierWest continues to be viewed as a healthy financial institution. We continue to be Well Capitalized and have a strong franchise even without the additional capital. We feel that the program provides low-cost capital to deal with this economic environment at a time when additional capital is at unusually high costs. Ford continued, We believe that our participation in the program may provide an additional degree of confidence among our customers and shareholders in our banks ongoing financial strength. The U.S. Treasury Departments Capital Purchase Program was designed to promote and support confidence in the nations banking system while promoting renewed lending; PremierWest Bank has continued to support customers in our communities by providing loans to qualified borrowers. ABOUT PREMIERWEST BANCORP PremierWest Bancorp (NASDAQ: PRWT) is a financial services holding company headquartered in Medford, Oregon. We operate primarily through our subsidiary PremierWest Bank. PremierWest offers a full array of financial products and services through a network of full service banking offices serving a territory which currently includes high growth markets in Southern & Central Oregon and Northern California. Additionally,
